DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-4, 6-11, and 13-15 are currently pending.  In response to the Office Action mailed 4/29/2021, applicant amended claims 1, 6, 10-11 and 13; and canceled claims 5 and 12
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/21/2017, with respect to claims 1 and 11 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 5, previously indicated as containing allowable subject matter, and Claim 11 was amended to include all of the limitations of canceled claim 12, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-4, 6-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an optical shutter disposed between the display panel and the backlight unit and configured to improve a contrast ratio.”
Claims 2-4 and 6-10 are allowable due to dependency to claim 1.

However, Lee and You do not disclose that “an optical shutter disposed between the display panel and the backlight unit and configured to improve a contrast ratio.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an optical shutter disposed between the display panel and the backlight unit and configured to improve a contrast ratio.”
Claims 13-15 are allowable due to dependency to claim 11.
US 20160085118 A1 to Lee for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Lee discloses various limitations of base claim 11: a display apparatus comprising: a display panel having a quantum dot color filter (See Fig. 4A a quantum dot layer 460) and an absorption type color filter disposed in front of the quantum dot color filter (Fig. 4A CF layer 47); and a backlight unit having a light source configured to output a high proportion of 
However, Lee and Yamakawa do not disclose that “an optical shutter disposed between the display panel and the backlight unit and configured to improve a contrast ratio.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDMOND C LAU/Primary Examiner, Art Unit 2871